UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 12, 2014 Red Giant Entertainment, Inc. (Exact name of registrant as specified in its charter) Nevada 000-53310 98-0471928 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 614 E. Hwy 50, Suite 235, Clermont, FL 34711 (Address of principal executive offices) (Zip Code) (877) 904-7334 (Issuer's telephone/facsimile numbers, including area code) Not Applicable (former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See: General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) SECTION 1 - REGISTRANT'S BUSINESS AND OPERATIONS ITEM 1.01 - ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT As of November 6, 2014, we entered into a Securities Purchase Agreement (the "SPA") with Mark Fischbach under which we agreed to issue to Mr. Fischbach (i) 30,000,000 shares of our common stock (the "Common Shares"); and (ii) 5,000,000 shares of our proposed Series Z Preferred Stock, with rights, privileges and preferences as set forth in Item 5.03 below (the "Series Z Preferred Shares") (collectively with the Common Shares, the "Shares") for an aggregate price of $200,000 (the "Purchase Price"). We closed on this transaction on November 12, The Shares will be issued to Mr. Fischbach pursuant to the exemptions from registration set forth in Section 4(2) of the Securities Act of 1933 and regulations promulgated thereunder. He has represented to us that he is an accredited investor and had adequate information about us as well as the opportunity to ask questions and receive responses from our management. The Preferred Shares will be issued to Mr. Fischbach as soon as practicable after we receive the file-stamped copy of the Certificate of Designations described in Item 5.03 below. The foregoing description of the SPA does not purport to be complete and are qualified in its entirety by reference to the full text of the SPA filed as Exhibit 10.1 hereto. SECTION 3 - SECURITIES AND TRADING MARKETS ITEM 3.02 - UNREGISTERED SALES OF EQUITY SECURITIES See Item 1.01 above. SECTION 5 - CORPORATE GOVERNANCE & MANAGEMENT ITEM 5.02 - DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS As of November 10, 2014 and pursuant to the SPA and the rights Mr. Fischbach will obtain as our sole Series Z Preferred holder, we have (i) amended our bylaws to add a seat to our Board of Directors (our "Board"); and (ii) have appointed Mr. Fischbach as a director. Please see Item 1.01 above for a description of the SPA and Item 5.03 for a description of the preferences of the Series Z Preferred. Mr. Fischbach, 25, widely known under the alias "Markiplier," has built a YouTube subscriber base of more than 4.2 million subscribers and has generated over 1 billion views. Since July 2012, he has held monthly livestreams for charities, in which he sets a fundraising goal and plays continually until that goal is met. To date, he has raised $482,479 for charity. Mr. Fischbach has also served as the President and CEO and a director of 1 Shirt Inc., a California corporation, since its formation in June 2014. Mr. Fischbach has no family relationship with any of our officers or directors. ITEM 5.03 - AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR CERTIFICATE OF DESIGNATION In connection with the SPA, we are filing a Certificate of Designation with the Nevada Secretary of State, designating 5,000,000 shares of our preferred stock as Series Z Preferred Stock, par value $0.0001 per share. Each Series Z Preferred Share is entitled to a liquidation preference equal to the original purchase price of the Series Z Preferred Shares ($0.03 per share, subject to adjustment). 2 In addition, subject to the applicable rules and published guidance of a national securities exchange or automated inter-dealer quotation system on which our common stock may in the future be listed or quoted (the "Listing Rules"), and for so long as Mr. Fischbach continues to hold 5,000,000 Series Z Preferred Shares, Mr. Fischbach will be entitled to (i) 100:1 supervoting rights on all matters submitted to a vote of the our stockholders, subject to adjustment; and (ii) appoint one member of our Board. Mr. Fischbach has been appointed to our Board contingent on the Closing pursuant to this right. We have the option of redeeming the Series Z Shares to the extent that we reasonably determine that the above rights would impede our ability to be listed or quoted under the Listing Rules. The description above of Series Z Preferred Stock does not purport to be complete and are qualified in its entirety by reference to the full text of the Certificate of Designation designating the rights, privileges and preferences of the Series Z Preferred Stock filed as Exhibit 4.1 hereto. AMENDMENT TO BYLAWS As of November 10, 2014, the Board approved the following amendments to our Bylaws: * Our Bylaws were renamed the Amended and Restated Bylaws of Red Giant Entertainment, Inc.; * Article II, Section 02 was amended to provide for a range of one to seven directors, with the fixed number set as six until changed by the Board; and * New Article IX was added providing that the controlling interest provisions of Nevada Revised Statues 78.378 to 78.3973 shall not be applicable to Mr. Fischbach's purchase of Series Z Preferred Shares. SECTION 8 - OTHER EVENTS ITEM 8.01 - OTHER EVENTS On November 5, 2014, the Securities and Exchange Commission (the "SEC") instituted cease-and-desist proceedings against us in connection with the SEC's review of the timeliness of our Current Report on Form 8-K filings and accepted an offer of settlement submitted by us in anticipation of such proceedings.
